Case 8:17-cv-02254-CEH-CPT Document 196 Filed 01/15/19 Page 1 of 5 PageID 5492



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    ALFRED W. THOMAS, individually and on
    behalf of all others similarly situated,
                                                          Case No: 8:17-cv-02254-CEH-CPT
                                   Plaintiff,

             v.

    WASTE PRO USA, INC. and
    WASTE PRO OF FLORIDA, INC.,

                                   Defendants.

  PLAINTIFF’S MOTION FOR EXTENSION OF TIME AND/OR TO STAY DEADLINE
                  FOR PLAINTIFF TO FILE RESPONSE TO
               DEFENDANTS’ SUMMARY JUDGMENT MOTIONS

        Plaintiff Alfred Thomas, by and through counsel and pursuant to the Federal Rules of

 Civil Procedure, Local Rules for the Middle District of Florida, and this Honorable Court’s Case

 Management Report and Scheduling Order, respectfully requests that this Court enter an Order

 extending the time for him to respond to Defendants’ Motions for Summary Judgment and/or

 staying Plaintiff’s response to Defendants’ three separate summary judgment motions (ECF Nos.

 183, 185, and 187) (“Defendants’ SJ Motions”) until this Court rules on Plaintiff’s Motion to

 Strike those three Motions. ECF No. 194. In support of the instant Motion, Plaintiff states:

        1.        On January 10, 2019, Plaintiff filed a Motion to Strike Defendants’ SJ Motions

 because Defendants exceeded the one summary judgment rule and filed more than one summary

 judgment motion each. ECF No. 194. As explained in the Motion to Strike, to date Defendants

 have filed seven summary judgment motions. ECF Nos. 112, 113, 114, 118, 183, 185, 187.

        2.        Plaintiff’s current deadline to respond to Defendants’ most recent SJ Motions is

 January 18, 2019.

        3.        Plaintiff requests an extension of time to respond to Defendants’ SJ Motions

                                                  1
Case 8:17-cv-02254-CEH-CPT Document 196 Filed 01/15/19 Page 2 of 5 PageID 5493



 and/or a stay of the deadline to respond to those Motions pending the Court’s decision on

 Plaintiff’s Motion to Strike.

        4.      The Court has discretion in extending deadlines to respond to motions. Fed. R.

 Civ. P. 6. In determining whether to grant an extension to a deadline that would become moot

 pending the resolution of a motion, “the court must balance the harm produced by a

 delay…against the possibility that the motion will be granted and entirely eliminate the need.”

 ELI Research, LLC v. Must Have Info Inc., No. 2:13-cv-695-FtM-38CM, 2014 U.S. Dist. LEXIS

 69681, at *4 (M.D. Fla. May 21, 2014).

        5.      Applying this balancing test, if the Motion to Strike is granted, the need for

 Plaintiff to respond to those three separate SJ Motions will be “entirely eliminate[d].” See ELI

 Research, 2014 U.S. Dist. LEXIS 69681, at *4. Assuming the Court grants the Motion to Strike

 (which is likely considering Defendants have filed seven motions for summary judgment and

 Plaintiff’s own Motion for Summary Judgment was stricken for filing a separate statement of

 facts), and proscribes Defendants from refiling due to their flagrant violation of the one-motion

 rule, then absent an extension pending the Court’s Order on the Motion to Strike, Plaintiff could

 be responding to a motion that permanently strikes Defendants’ SJ Motions. Alternatively, if the

 Court grants the Motion to Strike and allows Defendants to refile, then Plaintiff would be

 responding to a refiled “consolidated” Motion for Summary Judgment, thereby rendering his

 response to the three separate SJ Motions superfluous. Under either scenario, judicial economy

 favors granting Plaintiff an extension until the Motion to Strike is resolved so Plaintiff responds

 – if even ultimately necessary – to the operative SJ Motion(s). Moreover, the brief delay to

 allow the Court to rule on the Motion to Strike will not prejudice Defendants; nor will it affect

 any pre-trial deadlines.



                                                  2
Case 8:17-cv-02254-CEH-CPT Document 196 Filed 01/15/19 Page 3 of 5 PageID 5494



        6.      Good cause exists for Plaintiff’s request to stay the response deadline to

 Defendants’ SJ Motions. Given that Plaintiff’s Motion to Strike is meritorious, granting an

 extension of time for Plaintiff to respond to Defendants’ SJ Motions pending the resolution of

 Plaintiff’s Motion to Strike allows Plaintiff to avoid expending unnecessary resources preparing

 responses in the event that the Motion to Strike is granted. See Colony Ins. Co. v. Peace River

 Design-Build, Inc., No. 08 Civ. 14252, 2009 U.S. Dist. LEXIS 140543, at *10-11 (S.D. Fla. May

 26, 2009) (granting defendant extension of time to respond to plaintiff’s motion for summary

 judgment pending court’s ruling on defendant’s motion to stay); Taylor v. Air Atlanta Icelandic,

 No. 11 Civ. 60289, 2011 U.S. Dist. LEXIS 37949, at *6-7 (S.D. Fla. Mar. 25, 2011) (granting

 extension of time to respond to motion to dismiss pending court’s ruling on motion to remand).

        WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff an extension

 of time and/or stay Plaintiff’s response to Defendants’ SJ Motions until the Court issues an order

 on Plaintiff’s Motion to Strike.

 Dated: January 15, 2019                      Respectfully submitted,

                                              /s/ Logan A. Pardell_______
                                              Logan A. Pardell
                                              Gregg I. Shavitz
                                              Alan Quiles
                                              SHAVITZ LAW GROUP, P.A.
                                              951 Yamato Road, Suite 285
                                              Boca Raton, Florida 33431
                                              T. (561) 447-8888
                                              F. (561) 447-8831
                                              lpardell@shavitzlaw.com
                                              gshavitz@shavitzlaw.com
                                              aquiles@shavitzlaw.com

                                              Michael Palitz*
                                              SHAVITZ LAW GROUP, P.A.
                                              800 Third Avenue, Suite 2800
                                              New York, New York 10022
                                              T. (800) 616-4000


                                                 3
Case 8:17-cv-02254-CEH-CPT Document 196 Filed 01/15/19 Page 4 of 5 PageID 5495



                                              F. (561) 447-8831
                                              mpalitz@shavitzlaw.com

                                              Richard E. Hayber*
                                              Hayber Law Firm, LLC
                                              221 Main Street, Suite 502
                                              Hartford, Connecticut 06106
                                              T. (860) 522-8888
                                              rhayber@hayberlawfirm.com

                                              Nicholas A. Migliaccio *
                                              Jason S. Rathod *
                                              MIGLIACCIO & RATHOD LLP
                                              412 H St., NE, Suite 302
                                              Washington, DC 20002
                                              T. (202) 470-3520
                                              F. (202) 800-2730
                                              nmigliaccio@classlawdc.com
                                              jrathod@classlawdc.com

                                              D. Aaron Rihn*
                                              ROBERT PEIRCE & ASSOCIATES, P.C.
                                              2500 Gulf Tower
                                              707 Grant Street
                                              Pittsburgh, PA 15219-1918
                                              T. 412-281-7229
                                              arihn@peircelaw.com

                                              Attorneys for Plaintiffs and Putative Collective
                                              Action Members

 *admitted pro hac vice



                               CERTIFICATE OF GOOD FAITH

         Pursuant to Local Rule 3.01(g), the undersigned hereby certifies that counsel for Plaintiff
 has conferred with counsel for Defendants, and that Defendants oppose the relief requested
 herein.

                                              s/Logan A. Pardell
                                              Logan A. Pardell




                                                 4
Case 8:17-cv-02254-CEH-CPT Document 196 Filed 01/15/19 Page 5 of 5 PageID 5496



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was furnished to the below-
 named attorneys for Defendants on this 15th day of January 2019 by notification through the
 Court’s electronic case filing system:

                             STOVASH, CASE & TINGLEY, P.A.
                                   Amy S. Tingley, Esquire
                                 Florida Bar Number 0068871
                                 Email: atingley@sctlaw.com
                                  Matthew J. Pearce, Esquire
                                 Florida Bar Number 0108368
                                 Email: mpearce@sctlaw.com
                        The VUE at Lake Eola 220 North Rosalind Avenue
                                    Orlando, Florida 32801
                                  Telephone: (407) 316-0393


                                                      s/Logan A. Pardell__
                                                      Logan A. Pardell, Esq.




                                                 5
